DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-2, 4-7, 9-12, 14-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 1 and 11, Lin (US 20190306700 A1) teaches a method comprising: 
 configuring,  a plurality of serving cells for a terminal, wherein at least two of the plurality of serving cells have different subcarrier spacings ( [Fig. 12, Par. 101 – Par. 102] teach a terminal, UE,  configured with a plurality of serving cells “[0101]…UE is configured to monitor PDCCH candidates with a carrier indication field corresponding to that secondary cell in another serving cell….[0102]…Fig. 12 illustrates a table…associated with a maximum number of PDCCH candidates per slot and/or per serving cell as a function of subcarrier spacing”. [Fig. 12] further illustrates where the serving cells have different subcarrier spacing values μ  ∈{0,1,2,3}.);
and determining, ( See [Fig. 12] which illustrates a table for determining using a subcarrier spacing value, “μ”, of the serving cells,  “per serving cell”, as an index to determine, a first maximum PDCCH candidates to be monitored per unit time, “per slot”, for communication of the terminal with the one or more serving cells, “….[0102]…Fig. 12 illustrates a table…associated with a maximum number of PDCCH candidates per slot and/or per serving cell as a function of subcarrier spacing”.” ); 

The method of Lin differs from claim 1, in that Lin is silent  (1) where the method steps are performed by a network device and (2) wherein determining the first maximum number of PDCCH candidates to be monitored by the terminal in the unit time comprises determining, by the network device based on a second number of PDCCH candidates that corresponds to a subcarrier spacing of each of the plurality of serving cells in the unit time. Other prior art of record while teaching features pertaining resource configuration in a cellular network fail to remedy the deficiencies of Lin with respect to claim 1. 
Li (US 20140119305 A1) [Abstract, Par. 5] for example teaches where a network device configures a plurality of servings cells for a terminal. Other prior rat such as Zeng (US 20140307694 A1) [Par. 81 – Par. 86] teaches a feature where step to determine a number of PDCCH candidates is performed by a network device.
However neither Li nor Zeng teach wherein determining the first maximum number of PDCCH candidates to be monitored by the terminal in the unit time comprises determining, by the network device based on a second number of PDCCH candidates that corresponds to a subcarrier spacing of each of the plurality of serving cells in the unit time, the first maximum number of PDCCH candidates that is to be monitored by the terminal in the unit time, as arranged with the remaining elements of claim 1.
Nokia (R1-1805517, “Remaining Details on Search Space” cited in April 19, 2022 IDS), [Section 2.1 PDCCH monitoring in CA] teaches a feature to determine a first maximum number of PDCCH candidates to be monitored by a terminal in a unit time, where the determination is performed based upon a second number of PDCCH candidates that correspond to a subcarrier spacing of each of the plurality of serving cells in the unit time. However, Nokia differs from claim 1, in that Nokia is silent on wherein at least two of the plurality of serving cells have different subcarrier spacings. Nokia feature(s) for determining the maximum number of PDCCH candidates, determine the maximum number of PDCCH candidates for serving cells with the same subcarrier spacing (i.e. numerology).

    PNG
    media_image1.png
    464
    1032
    media_image1.png
    Greyscale
 

Thus Nokia also fails to teach wherein determining the first maximum number of PDCCH candidates to be monitored by the terminal in the unit time comprises determining, by the network device based on a second number of PDCCH candidates that corresponds to a subcarrier spacing of each of the plurality of serving cells in the unit time, as arranged with the remaining elements of claim 1 (i.e.  wherein at least two of the plurality of serving cells have different subcarrier spacings). 

Thus claim 1 is regarded as allowable in light of the prior of record. Independent claim 11 recites substantially the same features as claim 1 and is regarded as allowable for the same reasons provided with respect to claim 1. 

In regards to claim(s) 6 and 16, Lin (US 20190306700 A1) teaches a method comprising: obtaining, ( See [Fig. 12] which illustrates a table for determining using a subcarrier spacing value, “μ”, of the serving cells,  “per serving cell”, as an index to determine, a first maximum PDCCH candidates to be monitored per unit time, “per slot”, for communication of the terminal with the one or more serving cells, “….[0102]…Fig. 12 illustrates a table…associated with a maximum number of PDCCH candidates per slot and/or per serving cell as a function of subcarrier spacing”.” );  and
 monitoring, by the terminal, a PDCCH based on the first maximum number of PDCCH candidates, wherein at least two of the plurality of serving cells have different subcarrier spacings, and the first maximum number of PDCCH candidates is determined based on at least one of subcarrier spacings of the plurality of serving cells ( [Fig. 12, Par. 101 – Par. 102] teach a terminal, UE,  configured with a plurality of serving cells “[0101]…UE is configured to monitor PDCCH candidates with a carrier indication field corresponding to that secondary cell in another serving cell….[0102]…Fig. 12 illustrates a table…associated with a maximum number of PDCCH candidates per slot and/or per serving cell as a function of subcarrier spacing”. [Fig. 12] further illustrates where the serving cells have different subcarrier spacing values μ  ∈{0,1,2,3}.);
The method of Lin differs from claim 6 in that (1) with respect to the obtaining step in that Lin is silent on obtaining by a terminal and in that Lin is (2) silent on wherein the first maximum number of PDCCH candidates to be monitored by the terminal in the unit time is determined based on a second number of PDCCH candidates that corresponds to a subcarrier spacing of each of the plurality of serving cells in the unit time. Other prior art of record while teaching features pertaining resource configuration in a cellular network fail to remedy the deficiencies of Lin with respect to claim 6. 
Zeng (US 20140307694 A1) [Par. 81 – Par. 86] teaches a feature where a UE obtains a number of PDCCH candidates to monitor, “[0086] For example, if the UE is only configured to monitor the DCI Format X, the UE is not required to monitor any other DCI/uplink grant formats for an allocation of a PUSCH. This option is most advantageous for the UEs with only a low data rate or small packets in the uplink. This option reduces the total number of PDCCH candidates the UE needs to monitor, and….”
However, Zeng like Lin is silent on wherein the first maximum number of PDCCH candidates to be monitored by the terminal in the unit time is determined based on a second number of PDCCH candidates that corresponds to a subcarrier spacing of each of the plurality of serving cells in the unit time, as arranged with the remaining elements of claim 6.
Nokia (R1-1805517, “Remaining Details on Search Space” cited in April 19, 2022 IDS), [Section 2.1 PDCCH monitoring in CA] teaches a feature to determine a first maximum number of PDCCH candidates to be monitored by a terminal in a unit time, where the determination is performed based upon a second number of PDCCH candidates that correspond to a subcarrier spacing of each of the plurality of serving cells in the unit time. However, Nokia differs from claim 6, in that Nokia is silent on wherein at least two of the plurality of serving cells have different subcarrier spacings. Nokia feature(s) for determining the maximum number of PDCCH candidates, determine the maximum number of PDCCH candidates for serving cells with the same subcarrier spacing (i.e. numerology).

    PNG
    media_image1.png
    464
    1032
    media_image1.png
    Greyscale
 

Thus Nokia also fails to teach wherein the first maximum number of PDCCH candidates to be monitored by the terminal in the unit time is determined based on a second number of PDCCH candidates that corresponds to a subcarrier spacing of each of the plurality of serving cells in the unit time, as arranged with the remaining elements of claim 6 (i.e.  wherein at least two of the plurality of serving cells have different subcarrier spacings). 
Thus claim 6 is regarded as allowable in light of the prior of record. Independent claim 16 recites substantially the same features as claim 6 and is regarded as allowable for the same reasons provided with respect to claim 6. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476